Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 03/01/2021 is duly acknowledged.
Claims 1-8 originally presented on 12/17/2020 have been canceled by applicant’s current claim amendments.
Claims 9-28 (directed to “A pre-vascularized spheroid”) have been newly presented for examination, which are currently pending in this application. and have been examined on their merits in this action hereinafter.
Priority
	This application has been filed as CON of US application 16/046,192 (filed on 07/26/2018; now US patent 10,889,799), which is a CON of 14/913,611 (filed on 02/22/2016; now US patent 10,059,921) which was a 371 of PCT/US2014/052139 (filed on 08/21/2014) claiming ultimate priority from a US provisional application 61/868,246 filed on 08/21/2013.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 9-28 (as newly presented) are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2011; cited in applicant’s IDS dated 03/10/2021, citation no. 17) taken with Williams et al (US 2012/0201,890 A1; cited in applicant’s IDS dated 03/10/2021, citation no. 5).
Claim 9 is directed to “A pre-vascularized spheroid comprising one or more microvascular fragments surrounding a core that comprises one or more biologically-relevant materials, said biologically-relevant materials and microvascular fragments are dispersed in a biocompatible medium, wherein said spheroid is produced by a method comprising: 
providing a first suspension comprising one or more biologically-relevant materials dispersed within a biocompatible medium; 
providing a second suspension comprising one or more microvascular fragments dispersed within a biocompatible medium; 
providing a bioprinter having a first delivery pen surrounded by a second delivery pen; placing the first suspension in the first delivery pen and the second suspension in the second delivery pen; and 
extruding the first suspension from the first delivery pen and the second suspension from the second delivery pen in a substantially simultaneous manner such that a droplet is formed with the second suspension encapsulating the first suspension, thereby forming the pre-vascularized spheroid.”
Claim 19 is directed to “A pre-vascularized spheroid comprising one or more microvascular fragments surrounding a core that comprises one or more biologically-relevant materials, said biologically-relevant materials and microvascular fragments are dispersed in a biocompatible medium, wherein said spheroid is produced by a method comprising: providing a droplet of a suspension on a delivery pen tip, wherein the suspension comprises one or more biologically-relevant materials dispersed within a biocompatible medium; bringing the droplet into contact with a surface of a salt solution by bringing the delivery pen tip toward the salt solution; and compressing the droplet against the surface of the salt solution for a period of time until the spheroid is formed.”
Claim 24 is directed to “A pre-vascularized spheroid comprising one or more microvascular fragments surrounding a core that comprises one or more biologically-relevant materials, said biologically-relevant materials and microvascular fragments are dispersed in a biocompatible medium, wherein said spheroid is produced by a method comprising: providing a droplet of a suspension on a delivery pen tip, wherein the suspension comprises cells dispersed within a hydrogel medium; bringing the droplet into contact with a surface of a salt solution by bringing the delivery pen tip toward the salt solution; and compressing the droplet against the surface of the salt solution for a period of time until the spheroid is formed.”
 
See also limitations of dependent claims 10-18, 20-23 and 25-28, as currently presented.
It is noted that instant claims have been taken as product-by-process claims for the prior art purposes herein. Depending on the specific type, chemical composition, and concentration of the “biocompatible medium” (term has not been specifically defined in the disclosure of record; see parent specification, page 11, [0033], for instance) used in the process of spheroid production as claimed, the spheroid produced would have “microvascular fragments” and “biologically-relevant materials” (or cells) dispersed in the same suspension of “biocompatible medium” (such as a suitable hydrogel, especially when the “core” or the outer surrounding has not been specifically and/or structurally defined in the claims).
Kim et al (2011), while teaching generation of core-shell microcapsules with three-dimensional coaxial flow focusing microfluidic device (see title, Abstract and Introduction on page 246, Experimental section 2.3 “Materials”, and Fig. 1-3, in particular), disclose alginate core-shell microcapsules (core diameter about 130 microns, with shell thickness of about 8-21 microns; see abstract, Fig. 3, for instance) that encapsulate P19 mouse embryonic carcinoma cells (P19 EC; taken as “biologically relevant materials”; see instant claims 10 and 25), wherein 1.8% sodium alginate was mixed with said cell suspension in order to form alginate droplets using coaxial flow device in the presence of calcium chloride (for gelation of alginate hydrogel; see page 247, section 2.3 Materials, and Fig. 1-2, for instance); wherein depending on the components, including the hydrogel, viscosity of the medium and flow rates, the core-shell dimensions of the microcapsules encapsulating viable P19 EC cells can be adjusted (see page 248, section 3.3, Fig. 3, for instance); wherein the resulting microcapsules were used to form spheroid of P19 EC cells (“embryoid body”, EB; see Abstract, and Fig. 6C, for instance), and wherein they conclude that “the core-shell microcapsule generated by 3D focusing in the microchannel was effective in forming large number of spherical cell clusters and the encapsulation of cells in the microcapsule is expected to be useful in the transplantation of islet cells or cancer stem cell enrichment” (see Abstract, last paragraph of the Introduction, in particular).  Kim et al also disclose generation of multi-layered microcapsules for embedding cells and other biological materials (see Fig. 5, section 3.4, in particular), wherein they disclose the fact that “…second or third layer can be used to affect the cells in core (the first layer). For example, stem cells in the core can be co-cultured with terminally differentiated cells in the surrounding shell for directed differentiation. The alginate layers can contain functional micro or nanobeads or drug for further applications such as fluorescence tagging, magnetic manipulation or sequential drug delivery” (see page 250, right column, first paragraph).
However, Kim et al do not explicitly exemplify “pre-vascularized” spheroids that comprise “one or more microvascular fragments” surrounding the core that comprises “biologically-relevant materials” such as “stromal vascular fraction cells or stem cells” (as recited in instant claims 10 and 25, in particular).  Although, Kim et al clearly suggest incorporation of stem cells (such as “stem cells in the core can be co-cultured with terminally differentiated cells in the surrounding shell for directed differentiation”) in the multilayered spheroids (along with other biologically-relevant materials) formed using coaxial flow microfluidic device, depending on the need (see discussion above).
Williams et al (2012), while teaching methods and compositions to support transplanted tissue (see title and abstract, and claims 1-4, in particular), disclose microspheres or spheroidal compositions for enhancing vascularization of tissue or cell transplant in vivo in a subject in need thereof; wherein the spheroids are pre-vascularized by combining suspension of adipose-derived stromal fraction cells (SVF cells; see [0130], [0153], for instance) in a hydrogel matrix (such as alginate, collagen, etc.; see [0017]-[0018], [0095]-[0096], for instance) with “microvessel fragment” comprising “segments or piece of vascular tissue, including at least a part or segment of at least one artery, arteriole, capillary, venule or vein” (i.e. “microvascular fragments”; see [0087], [0130], [0134], [0197]-[0199], for instance) in order to be used for transplantation in a subject in need of promotion of tissue vascularization, wherein such matrices which comprise microvessel fragments are referred to a “pre-vascularized construct” (see [0199]); wherein they demonstrated that use of such constructs comprising SVFs as well as microvessel fragments, improved islet vascularity when co-implanted as a vascularized construct in female SCID mice (see [0249], [0254], [0261], for instance). 
Thus, given the benefits for incorporating desired stem cells in combination with microvascular fragments in order to enhance vascularization in vivo after transplantation of stem cells (see taught by Williams et al, above), an artisan of ordinary skill in the art would fully contemplated and successfully modified the core-shell multi-layered spheroids disclosed by Kim et al such that they incorporate desired stem cells (such as SVFs taught by Williams et al) in combination with microvascular fragments in order to prepare ‘pre-vascularized” constructs as already demonstrated by Williams et al to be superior for transplantation in vivo in subjects in need of stem cell transplantation.  Since, Kim et al already suggest such inclusion of other biologically relevant materials in shell layers of spheroids comprising core of alginate-stem cells, and state that “…second or third layer can be used to affect the cells in core (the first layer). For example, stem cells in the core can be co-cultured with terminally differentiated cells in the surrounding shell for directed differentiation. The alginate layers can contain functional micro or nanobeads or drug for further applications such as fluorescence tagging, magnetic manipulation or sequential drug delivery” (see Kim et al, page 250, right column, first paragraph), such modification in the spheroid preparation would have been obvious and fully contemplated by an artisan of ordinary skill in the art, given detailed advantages and successful demonstration of using stem cells (SVFs) in combination with microvessel fragments have been already shown by Williams et al, as discussed above.  The limitations of spheroid size (see instant claims 17-18, 22-23 and 27-28) in the range of 800-1700 microns would have been an optimizable variable, depending on the type of hydrogel matrix used, concentration of hydrogel employed in forming spheroids, viscosity of the gel-medium used, and other result effective variables, that have already been disclosed and suggested by Kim et al (see teachings, above), and therefore, such parameters for resulting spheroids would have been obvious and fully contemplated by an artisan of ordinary skill in the art, unless evidence provided on record to the contrary. The specific method steps for bioprinting spheroids recited in instant claims 9, 19 and 24 have been duly noted and considered. However, since the resulting spheroids comprising microvascular fragments in combination with, or surrounding stromal vascular fraction cells (SVFs) at the core, have already been disclosed and/or made obvious by the combined teachings and/or suggestions from the cited prior art of Kim et al when taken with Williams et al as discussed above, they are also deemed to be fully met, unless evidence/data commensurate in scope for the structural difference(s) in the resulting spheroids are provided by applicants on record.  
Thus, the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

"[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process."   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 9, 19 and 24 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,059,921 B2 (issued on 08/28/2019 to common inventors and assignee; from original parent US application 14/913,611). Although the claims at issue are not identical, they are not patentably distinct from each other because though, the issued claim 1 is directed to a “method of making a pre-vascularized spheroid”, the resulting product, i.e. pre-vascularized spheroid comprising “one or more microvascular fragments” dispersed in a biocompatible medium (such as a hydrogel; see issued claims 3-5, in particular), surrounding a core that comprises “one or more biologically-relevant materials” such as “stromal vascular fraction cells” (see issued claim 2, in particular) dispersed in said medium, which is essentially the same product as currently being claimed in the instant CON application (originating from parent US applications, 14/913,611) as evidenced by the scope of the instant independent claims 9, 19 and 24 as currently presented. Since, the scope of the two sets of claims are clearly co-extensive, an ODP rejection over conflicting claims of the issued US patent ‘921 is deemed proper.
2.	Claims 9, 19 and 24 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. US 10,889,799 B2 (issued on 01/12/2021 to same inventors and assignee; from parent US application 16/046,192, which is a CON of original parent application 14/913,921). Although the claims at issue are not identical, they are not patentably distinct from each other because though, the issued claim 1 of US patent ‘799 is drawn to a “method of making a spheroid”, the product spheroid also comprises a hydrogel medium with dispersed “biologically relevant materials” that can include cells such as “stromal vascular fraction cells or stem cells” (see issued claims 2-5, for instance).  Instant claims differ from the issued claims in they additionally require “microvascular fragments” dispersed in the spheroid (see instant claims 9, 19 and 24), which would have been obvious in view of the disclosure provided by Williams et al, 2012, when taken in view of Kim et al as already discussed in the 103(a) prior art rejection above. Therefore, an ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657